IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

NORMAN D. REYNOLDS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3231

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed October 20, 2015.

An appeal from an order of the Circuit Court for Hamilton County.
Andrew J. Decker, III, Judge.

Norman D. Reynolds, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee (no appearance).



PER CURIAM.

      DISMISSED. This disposition is without prejudice to petitioner’s right to

seek relief in the circuit court by filing a motion for relief from judgment pursuant

to Florida Rule of Civil Procedure 1.540(b). See Daily v. Soloway, 125 So. 3d 363

(Fla. 1st DCA 2013); Brown v. State, 708 So. 2d 1041 (Fla. 1st DCA 1998).

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.